Harrison, J.
Plaintiff seeks by this action a judgment that a certain strip of land, sixty feet in width by fifteen hundred feet' in length, extending from the defendant’s station at Field’s Landing, in Humboldt County, to the county road, is a public highway, and to compel the removal of certain obstructions thereon. Judgment was rendered in its favor, and the defendant has appealed.
In November, 1882, the land in question was owned by one Waterman Field, and was by him conveyed to the defendant. Field was also the owner of a tract of land which the defendant purchased from him for its use as a station, and this strip of land, extending from the main tract of land to the county road, was included in the same conveyance. In the early part of 1883, the defendant constructed a road over this strip of land, opening into the county road at one extremity, and connecting at the other extremity with the other tract of land, and this road was thereafter used by the public as a highway without interruption until 1887, when the defendant erected a gate near the western end of the road, to prevent driving onto its wharf in the night. This gate was left open during the daytime, but *669was closed at night. In 1890 the defendant built a warehouse directly across the road near its station, and placed a permanent gate at the extremity near the county road, which it kept securely locked, and thereupon this action was brought. The court found that in July, 1883, the defendant dedicated this strip of land for the use of the public as a public highway, and that the public accepted such dedication by user, and had used the same as a highway continuously from that time until its obstruction by the defendant in 1890.
There is ample evidence in the record in support of these findings, and although there is also much contrary evidence, yet as it was the function of the trial court to determine what consideration it should receive both in weight and character, we must accept its conclusion as determinative of the issue. That the road had been used by the public without interruption from the time of its construction in 1883 until the gate was erected in 1887 was not seriously controverted by the defendant, and there was testimony before the court to the effect that this gate was not placed there to prevent the public from using the road as a highway, but as a protection against danger in its úse. While the placing of a gate across a road may be evidence of an intention not to dedicate the road to public use, yet it is not conclusive, and the act itself is consistent with an intention to dedicate the road as a public highway. The fact that the gate was left open during the day, and only closed at night for the purpose of preventing injury to those who used it, or of preventing the public from driving upon the defendant’s wharf, is not inconsistent with its dedication to the public. So, too, the inference that the placing of the gates across the road evidenced a permissive user is impaired by the fact that such use had been uninterrupted for several years prior thereto. If the road was dedicated when it was first opened in 1883, such dedication could not be revoked in 1887 by placing gates across it.
It was also shown by the testimony of persons who were the directors of the defendant, and acting in its behalf at the time the road was constructed, that it was the intention of the company to make it a public road, and that the land was purchased from Field for that purpose. This testimony was com*670petent in support of the proposition that it was the intention of the defendant to dedicate the land as a highway when it constructed- the same. It was not necessary that a formal resolution of its- intention should be entered upon its records. A corporation as well as'an individual may dedicate a portion of its land as a highway by its acts,, and it is no more necessary that it should have a formal resolution of dedication upon its • records than, that an individual should execute a written declaration of his purpose to make a dedication. The objection that: it is ultra vires for a railroad corporation to dedicate a portion of its land as a- highway for the public is not tenable. (Green v. Town of Canaan, 29 Conn. 166. See Los- Angeles Cemetery Ass’n v. City of Los-Angeles-, 95‘Cal. 420.)
The defendant objected to the introduction of certain evidence on the part of the-plaintiff, to the effect that when its representatives were negotiating, with Field for. the purchase, it was-agreed, between them that it should be used for a public highway. The reasons- presented in- support of this: objection are that in the resolution :of the defendant authorizing the purchase, no authority was given to make such an agreement; and, also, that all the negotiations respecting the purchase were merged in the instrument of conveyance.
The fact that the resolution under which the • defendant’s ’ agents acted only authorized them to purchase the laud, does not of itself impair any agreement that might have been made with Field, if the- defendant subseq uen tly - approved such agreement and ratified their action. It was competent for the defendant to ratify the act of any one of its directors without having given him previous authority by a resolution in writing, and it was equally competent for it to ratify any act that ;the director might have done in excess of the authority conferred by resolution.
The evidence referred to was not offered for the purpose of varying or contradicting the terms of the instrument by which the land was conveyed to the defendant. It was, however, admissible for the purpose of showing the intention of the defendant to dedicate the road which it-should construct upon the land conveyed. Upon the issue whether the road that it constructed was intended to be a private or a public road, evi*671deuce that at the time it purchased the land declarations were made on its behalf that it intended to construct a public highway would be relevant and pertinent. If such an agreement had been made there would be an inference that its subsequent act in constructing the road was in pursuance thereof, and would corroborate the testimony of those who declared that at the time of its construction it was intended for a public highway.
There are other assignments of error in the admission of certain evidence, but none of them need any special attention.
The judgment and order, are affirmed.
Paterson, J., and Garoütte, J., concurred.
Hearing in Bank denied.